ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
RTD Construction, Inc.                     )      ASBCA No. 60434
                                           )
Under Contract No. NNK12CA59C              )

APPEARANCE FOR THE APPELLANT:                     Edward J. Kinberg, Esq.
                                                   Widerman Malek, PL
                                                   Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                   Scott W. Barber, Esq.
                                                   NASA Chief Trial Attorney
                                                  Richard J. McCarthy, Esq.
                                                   Senior Attorney
                                                   NASA Headquarters
                                                   Washington, DC
                                                  Ellen E. Espenschied, Esq.
                                                   Assistant Chief Counsel
                                                   Kennedy Space Center, FL

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 January 2016


                                                DAYID D' ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60434, Appeal ofRTD Construction, Inc.,
rendered in conformance with the Board's Charter.

      Dated:

                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals